Citation Nr: 1435525	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  07-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cognitive disorder, claimed as secondary to improper blood flow to the brain caused by service-connected residuals of a left brachial plexus injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction in this case now resides with the RO in Waco, Texas. 

In July 2010, the Board remanded this matter to the RO (via the Appeals Management Center (AMC)) to obtain the Veteran's service personnel records, updated VA treatment records, as well as providing VA examination.  Thereafter, in a January 2012 decision, the Board denied the claim of service connection for a cognitive disorder.  That January 2012 decision, however, as it related to the Veteran's cognitive disorder claim was vacated in a June 2012 Board decision because a December 2011 correspondence from the Veteran in support of his claim was in the Board's constructive possession at the time of the January 2012 decision, but was not associated with the claims folder at the time of the issuance of that decision.  The Board then remanded the matter to ask the Veteran to resubmit his December 2011 correspondence and associate it with the claims folder, and thereafter re-adjudicate the claim.  The necessary development has been substantially completed and the Board can proceed to determine the merits of the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2014, the Veteran submitted additional evidence (namely, a private medical statement) in support of his claim; this evidence was not accompanied by a waiver of agency of original jurisdiction.  However, as the Board's decision herein constitutes a full grant of the benefit sought, the Veteran will not be prejudiced by a review of such evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.


FINDING OF FACT

After resolving any doubt in the Veteran's favor, the competent evidence of record demonstrates that his current cognitive disorder is proximately due to his service-connected left brachial plexus injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cognitive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decisions to grant service connection for cognitive disorder as secondary to his service-connected residuals of left brachial plexus injury, any further discussion as to any shortcomings in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses, would serve no useful purpose.





Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

In this case, the Veteran seeks entitlement to service connection for cognitive disorder as secondary to his service-connected residuals of left brachial plexus injury.  The Veteran asserts that his cognitive disorder was caused by an anoxic brain injury in 2000 which was ultimately caused by his service-connected left brachial plexus injury.  He contends that residuals of his left brachial plexus injury due to gunshot wound includes brachial artery damage, that impedes blood flow and ultimately led to his episode of anoxic brain injury in 2000.  In the alternative, the Veteran contends that the morphine he takes as pain medication for his service-connected residuals of left brachial plexus injury resulted in his 2000 episode of anoxic brain injury. 

The Veteran does not contend, and the evidence does not suggest, that his current cognitive disorder had an onset during his period of service, or within the first year thereafter, or is otherwise directly related to his military service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Shedden, 381 F.3d at 1167. 

As noted above, in order to establish service connection on a secondary basis, the evidence of record must demonstrate: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  See Wallin, 11 Vet. App. at 512.

Here, the competent medical evidence of record clearly demonstrates that the Veteran has current a cognitive disorder and he has been awarded service connection for residuals of left brachial plexus injury since 2003.  As such, elements (1) and (2) have been met.  

The remaining question on appeal is whether the evidence of record is at least in equipoise on a nexus between the Veteran's cognitive disorder and his service-connected residuals of left brachial plexus injury.  In other words, the evidence of record must at least be in equipoise on whether the Veteran's service-connected of left brachial plexus injury (including the medication to treat his disorder) proximately caused him to incur an anoxic brain injury, which resulted in his current cognitive disorder.  

VA medical records indicate that the Veteran was hospitalized in January 2000 after suffering a respiratory failure requiring intubation.  On the January 2000 discharge summary, it was noted that the Veteran had a history of asthma and it was thought he had suffered from an asthma attack.  It was also noted that the Veteran's wife had observed the Veteran experience symptoms of shortness of breath, and suddenly lost respirations and became less than fully responsive.  He appeared to have passed out and became cyanotic, and he had to be intubated and brought into the hospital.  It was felt that the Veteran may have had a hypoxic/ischemic encephalopathy from the event that took place, but the exact etiology of the event was not clear.   During his hospitalization, he experienced symptoms of short term memory deficit and altered mental status, and he underwent a neurology consultation.  Chest x-rays and a CT scan were negative.  MRI, MRA, and EEG were all normal.  Upon his discharge, the Veteran was diagnosed with respiratory arrest, hypoxic encephalopathy, pulmonary fibrosis, asthma, migraine, hypertension, history of testicular cancer, and sphenoidal sinusitis. 

In an August 2002 private examination report, the Veteran noted his January 2000 hospitalization and complained of difficulty with conversations, visual problems, constant headaches, and balance problems.  He was diagnosed with memory problems and concentration disorder, possibly secondary to hypoxic encephalopathy secondary to episodic loss of consciousness and unresponsiveness. 

In a December 2004 VA treatment note, the Veteran explained that he underwent chemotherapy for his testicular cancer and the drug used affected his lungs which subsequently caused his respiratory failure and anoxic brain injury.  The Veteran reported his hospitalization and indicated that his brain injury affected his memory, concentration, and speech. 

In a November 2006 VA treatment note, the examiner acknowledged the Veteran's respiratory arrest and subsequent anoxic brain injury.  The examiner noted that the precipitating insult was not clearly defined. 

Also, in support of his claim, the Veteran has submitted internet medical journal reports addressing side effects of morphine, the drug that the Veteran alleges he was prescribed at the time of the 2000 incident.  The internet article states that the drug has a high risk for abuse and severe, possibly fatal, breathing problems.  The Veteran's 2000 private hospital records show that he reported a history of taking narcotics, including Dilaudid and Morphine, for his shoulder pain and headaches. 

The record also contains VA and private medical statements that discuss whether there is an etiological relationship between the Veteran's current cognitive disorder and his service-connected residuals of left brachial plexus injury.  

In a February 2006 letter, the Veteran's private treating physician Dr. T.A.R. indicated being his treating physician since June 1997.  She noted that in April 2000 she saw the Veteran for left upper extremity pain and an x-ray showed sclerosis on mid-humerous.  She referred the Veteran to another physician to bicepito-radialis tendonitis.  In May 2000, this second physician found that the Veteran had a herniated disc at C5-6, adhesive capsulitis, and rotator cuff injury and was treated with steroid injection with plans for lysis of adhesions under anesthesia.  Dr. T.A.R. referred to a MRI which indicated possible arterial stenosis secondary to prior gunshot wound.  She also indicated that this other physician thought that the arterial stenosis was caused by percussion injury from a high velocity projectile.  Dr. T.A.R. provided that the Veteran continued to have problems with his left upper extremity which is consistent with reflex sympathetic dystrophy.  She suspected that there was a stenotic area within the subclavian or brachial artery that was contributing to his continued disability which was a direct result of his previous gunshot wound.  The Board previously found that the 2006 private medical statement report contains limited probative value due to the speculative nature of the medical conclusion, and the lack of a sufficient supporting rationale statement. 

Notably, in an April 2014 private medical statement from Dr. T.A.R., she clarified her previous medical statement, by stating it was "most certainly my medical opinion that it is at least as likely as not that the service-connected residuals from the injury to [the Veteran's] left upper extremity, created the anoxic episode which led to his cognitive disorder." She stated that her medical opinion was based on a review of the medical evidence, and in particular, the results from the May 2000 High Speed MRI.  Dr. T.A.R. stated that the MRI revealed that the Veteran sustained brachial artery blockage as result of a shock wave from the gunshot wound to his upper left extremity.  She further stated that when the Veteran's arm is held in an elevated position for any period of time, the blockage of the brachial artery becomes stressed to the point of collapse, which causes the artery to balloon between the constriction and the heart, and that impedes the flow of oxygenated blood to the Veteran's brain.  Dr. T.A.D. concluded that if continued for any length of time, this brachial artery blockage was sufficient to cause anoxic brain injury.  

In contrast, the record contains an August 2011 VA medical report, in which the VA examiner opined that the gunshot wound did not have residuals which contributed to the Veteran's current shoulder condition.  The examiner noted that the Veteran had two scars just superior to the midclavicular line which appeared to be the entry wound and the surgical wound when the bullet was removed.  The examiner reasoned that the bullet wound and the trajectory of the bullet were far enough away from the structures of the shoulder.  The examiner also opined that there was no relationship between the Veteran's service-connected left brachial plexopathy and his anoxic brain injury.  The examiner noted the Veteran's hospitalization in January 2000 for respiratory arrest and indicated that the medical records show that there was evidence of respiratory problems prior to his hospitalization.  He also noted that the Veteran continued to seek treatment for respiratory problems after his hospitalization.  The examiner noted that the Veteran had been diagnosed with asthma and that it was felt to be related to his chemotherapy he received for his testicular cancer.  The examiner acknowledged the Veteran's assertion that his respiratory arrest was due to the narcotic pain medications he was taking for his left brachial plexopathy.  The examiner also discussed the Veteran's contention that his left shoulder injury created abnormal blood flow leading to his respiratory arrest.  However, the examiner indicated that there was no evidence to support such statements. 

Both Dr. T.A.R.'s private medical statement and the 2011 VA medical opinion were based on a review of the pertinent medical evidence as well as the Veteran's reported medical history, and provide sufficient rationale statements in support of the medical opinions renders.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 296 (2008).   The Board finds that neither medical conclusion is more probative than the other.   With this finding, the evidence of record is at least in equipoise on the conclusion that the Veteran's current cognitive disorder is proximately due his service-connected residuals of left brachial plexus injury.  38 C.F.R. § 3.310.  

In sum, the medical evidence shows that the Veteran has current cognitive disorder.  He has also been awarded service-connection for residuals of left brachial plexus injury.  In addition, the evidence of record is at least in relative equipoise on whether the Veteran's current disorder was proximately caused by his service-connected residuals of left brachial plexus injury.  38 C.F.R. § 3.310.  Resolving all doubt in the Veteran's favor, the Board finds service connection is warranted for cognitive disorder.  



ORDER

Entitlement to service connection for a cognitive disorder, claimed as secondary to improper service-connected residuals of a left brachial plexus injury, is granted.



____________________________________________
J. K. BARONE
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


